NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 2, 2021 *
                                 Decided June 3, 2021

                                         Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 20-2984

ANTHONY JACKSON,                                  Appeal from the United States District
    Petitioner-Appellant,                         Court for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 18 C 5864

CIRCUIT COURT OF COOK                             Charles P. Kocoras,
COUNTY,                                           Judge.
     Respondent-Appellee.


                                       ORDER

       Anthony Jackson has been confined in Cook County Jail since 2015, when he was
convicted of first-degree murder. Jackson was granted a retrial, and he asked to be
released on bail—as he had been before his first trial—but the state trial court declined
his request. After that decision was upheld on appeal, Jackson petitioned the federal


      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2984                                                                           Page 2

district court for relief under 28 U.S.C. § 2241, asserting that the denial of bail was
arbitrary. The district court denied that petition. Over a year later, Jackson submitted a
series of motions that the court construed as a motion for reconsideration and denied.
Jackson filed a notice of appeal from the order denying reconsideration. But before we
may consider his appeal, he must receive a certificate of appealability. See 28 U.S.C.
§ 2253(c). Jackson has not made a substantial showing that his constitutional rights have
been violated, and so we decline to issue one and dismiss this appeal for want of
jurisdiction.

        In 2013, Jackson was captured on a surveillance video, beating and stomping a
man to death on a Chicago Transit Authority (CTA) elevated platform. He turned
himself in and was charged with first-degree murder. 720 ILCS 5/9-1(a)(1), (2). The state
trial court set his bail at $500,000 and, according to the state’s attorneys, he was released
upon posting just a fraction of that amount. During his release, he appeared for his
court hearings and trial.

       Two years later, Jackson was tried by a jury and convicted of first-degree
murder. Soon after the trial court terminated his bail, Jackson moved for a new trial
based on counsel’s ineffectiveness in failing to preview the damaging video. The court
granted Jackson’s motion but refused to set bail pending retrial. “I saw the video and I
read the record of his trial,” the judge explained, “and the evidence is still substantial
against him.”

        Jackson soon became involved in a tangle of appellate litigation that held up his
retrial. First, the trial court disqualified his chosen counsel, his brother, from further
representing him during retrial proceedings—a decision later overturned by the
Appellate Court of Illinois. Meanwhile, Jackson, proceeding pro se, filed an emergency
challenge in the appellate court to the denial of bail. The appellate court upheld the
denial, as did the Supreme Court of Illinois.

        In 2018, Jackson petitioned for relief under 28 U.S.C. § 2241 based on a claim of
arbitrary denial of bail. The district court denied the petition, concluding that the denial
of bail was supported by evidence in the trial record that Jackson was a danger to the
community. Jackson did not appeal that ruling.

     A few days before Jackson’s retrial date in March 2020, amid the outbreak of the
COVID-19 pandemic, the court suspended all jury trials. He has not yet been retried.
No. 20-2984                                                                          Page 3

        Jackson then three times—in March and May 2020—asked the district court to
overturn its denial of his § 2241 petition. He insisted that he was not a flight risk, that
the state court procedurally erred when it denied him bail, and that he would likely
contract COVID-19 in jail. The district court, construing Jackson’s filings as a motion to
reconsider, denied the request. The court explained that the state court’s decision to
deny bail, even were it erroneous as a matter of state law, was rationally supported by
the trial evidence demonstrating that Jackson was dangerous. And the conditions of
Jackson’s confinement, the court added, did not relate to the bail determination.

       On appeal, Jackson focuses on the denial of his § 2241 petition. He argues that
the district court afforded too much weight to the violent nature of his charge, ignored
evidence that he did not flee before his first trial, and neglected to analyze the state
court’s procedural errors. With regard to the denial for reconsideration, Jackson asserts
only that the district court did not thoroughly explain its rationale.

        Jackson has not, however, requested a certificate of appealability. One is required
for appellate review because the district court’s orders are “final order[s] in a habeas
corpus proceeding in which the detention complained of arises out of process issued by
a State court.” 28 U.S.C. § 2253(c)(1)(A); see Sanchez-Rengifo v. Caraway, 798 F.3d 532, 535
(7th Cir. 2015) (recognizing certificate required to review denial of habeas petition);
West v. Schneiter, 485 F.3d 393, 394 (7th Cir. 2007) (recognizing certificate required to
review denial of motion to reconsider). The district court did not consider whether to
issue a certificate, † and so we treat Jackson’s notice of appeal as a request for one.
See Sanchez-Rengifo, 798 F.3d at 535; West, 485 F.3d at 394. A court may grant a certificate
of appealability if the applicant makes a substantial showing that a constitutional right
has been violated—that is, “reasonable jurists could debate whether (or, for that matter,
agree that)” the district court should have resolved the matter differently. Slack v.
McDaniel, 529 U.S. 473, 483–84 (2000); see 28 U.S.C. § 2253(c)(2); Sanchez-Rengifo, 798 F.3d
at 536.


       † The district court did not consider whether to issue a certificate because it
believed, based on Walker v. O’Brien, that one was unnecessary to appeal from the
denial of a § 2241 petition. 216 F.3d 626, 638 (7th Cir. 2000). But Walker concerns only
federal prisoners and inmates who are detained by the state executive branch or subject
to § 2253(c)(1)(B). Its holding does not apply to those detained through “process issued
by a State court.” Evans v. Cir. Ct. of Cook Cnty., 569 F.3d 665, 666–67 (7th Cir. 2009)
(quotation omitted).
No. 20-2984                                                                            Page 4

       Moreover, we would have jurisdiction over only the order denying Jackson’s
motion for reconsideration. Jackson did not timely appeal the denial of his § 2241
petition, and finality is not tolled because he did not move for reconsideration within 28
days of the judgment. See FED. R. APP. P. 4(a)(4)(A)(iv), (vi); Shields v. Ill. Dep’t of Corr.,
746 F.3d 782, 799 (7th Cir. 2014). We therefore limit our review to whether a certificate
of appealability is warranted for that post-judgment order.

          It is beyond debate that Jackson failed to make a substantial showing that the
district court violated a constitutional right. He was unable to show that “extraordinary
circumstances”—which “rarely occur” in habeas cases—existed to justify reopening the
judgment. Gonzalez v. Crosby, 545 U.S. 524, 535 (2005). He argued, for instance, that he
was not a flight risk, but this argument did not sway the district court when it denied
his petition and, thus, did not warrant reconsideration. He also challenged state
procedural rulings, but errors of state law are not a basis upon which federal courts
may grant habeas relief. See 28 U.S.C. § 2241(c)(3); Estelle v. McGuire, 502 U.S. 62, 67–68
(1991). As for his argument about the risks from COVID-19 that he fears he faces at the
jail, it is beyond debate that the mere existence of the pandemic—without reference to
any underlying health conditions that made him susceptible to the virus—did not
require the court to reopen the case. See United States v. Joiner, 988 F.3d 993, 996 (7th Cir.
2021) (explaining in the context of 18 U.S.C. § 3582 that general societal concerns about
COVID-19 did not justify compassionate release).

       We have considered Jackson’s remaining arguments, and none merits discussion.

      We decline to issue a certificate of appealability and therefore DISMISS the
appeal for want of jurisdiction.